Name: Regulation (EEC) No 1389/68 of the Commission of 6 September 1968 amending several Regulations on milk and milk products
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce
 Date Published: nan

 430 Official Journal of the European Communities No L 221/12 Official Journal of the European Communities 7.9.68 REGULATION (EEC) No 1389/68 OF THE COMMISSION ' of 6 September 1968 amending several Regulations on milk and milk products skimmed milk in question might qualify for aid ; whereas at point ( 1 ) of that Article souring was designated as a method of denaturing; Whereas souring as defined in terms of the degree of acidity skimmed milk should have depending on the method of measurement; whereas the definition of the Dornic process is incorrect and should be corrected ; Whereas point (2) of that Article shows the quantities of whey to be added ; whereas recent studies have shown the addition of 10 kg of whey per 100 kg of skimmed milk to be sufficient; Whereas point (4) of that Article mentions the ad ­ dition of 1 gramme of azorubin or eosin per 100 kg of skimmed milk ; whereas a check has shown the addition of one gramme of these colouring agents per 1000 kg of skimmed milk to be sufficient; Whereas Article 8 (2) of that Regulation provides that stock-breeders who produce butter must be registered ; whereas designation of the agency competent to keep the register should be left to Member States ; Whereas Article 11 of Regulation (EEC) No 1105/68 laid down a transitional system applicable until 1 September 1968 ; whereas, however, application from that date of the denaturing processes listed in Article 2 presents certain difficulties because the necessary dosage equipment is not yet available everywhere ; whereas the transitional system should therefore apply for a longer period; Whereas the measures provided for in this Regu ­ lation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organis ­ ation of the market in milk and milk products , and in particular Articles 10 (3 ), 17 (4) and 35 thereof; Having regard to Council Regulation No 886/682 of 28 June 1968 fixing for the 1968/69 milk year the target price for milk and the intervention prices for butter, skimmed milk powder and Grana padano and Parmigiano-Reggiano cheeses , and in particular Article 5 (4) thereof ; Whereas the Annex to Commission Regulation (EEC) No 1098/683 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products lists certain destination zones which may be taken into account when fixing refunds ; whereas zone A should include the French-speaking African territories ; whereas to this end the list of countries within that zone should be extended ; Whereas Commission Regulation (EEC) No 1104/684 of 27 July 1968 fixed corrective amounts for trade in the 1968/69 milk year in milk products referred to in Article 5# (2) of Regulation (EEC) No 886/68 ; whereas two corrective amounts were inadvertently fixed for products falling within tariff heading No 04.03 with a fat content of 96% by weight ; whereas it is therefore necessary to amend the Annex ; Whereas Article 2 of Commission Regulation (EEC) No 1105/685 of 27 July 1968 on detailed rules for granting aid for skimmed milk used as feed defined the denaturing processes to be used so that the HAS ADOPTED THIS REGULATION : Article 1 1 OJ No L 148 , 28.6.1968 , p . 13 . 2 OJ No L 156, 4.7.1968 , p. 4. » OJ No L 184, 29.7.1968 , p. 10. 4 OJ No L 184, 29.7.1968, p. 22. 5 OJ No L 184, 29.7.1968 , p. 24. The following countries shall be inserted in the list for zone A in the Annex to Regulation (EEC) No 1098/68 : 431Official Journal of the European Communities 1 . after 'Malagasy Republic', 'mali'; Article 2 2 . after Mauritania , Niger , Tariff heading No 04.03 in the Annex to Regulation 3 . after 'Senegal', 'Territory of the Afars and Issas'. (EEC) No 1104/68 shall be amended as follows : Nomenclature in accordance with Annex II of Regulation (EEC) No 823/68 Limitative provisions Corrective amounts in u.a./100 kg Belgium France Luxembourg Germany ex 04.03 B Of a fat content of less than 96% by weight 3-025 6-60 ex 04.03 B Of a fat content of not less than 96% by weight 3-300 7-20 Article 3 1 . Article 2 ( 1 ) (b) of Regulation (EEC) No 1105/68 shall be amended as follows : '(b ) Dornic 45 Dornic.' 5 . Article 11 ( 1 ) of Regulation (EEC) No 1105/68 shall be amended as follows : 'By way of derogation from Article 2 ( 1 ) of Regulation (EEC) No 968/68 and from Article 1 ( 1 ), Member States may also, until 31 December 1968, grant aid for skimmed milk produced and processed in dairies and :  denatured by a method practised in the Mem ­ ber State in question before 28 July 1968 ; or  delivered by the dairy direct to the user for feeding cattle, provided that it has been sub ­ jected to administrative control measures equivalent to denaturing.' 2 . The figure ' 10 ' shall be substituted for the figure '30' in Article 2 (2) of Regulation (EEC) No 1105/68 . 3 . The figure ' 1000' shall be substituted for the figure '100 ' in Article 2 (4) of Regulation (EEC) No 1105/68 . 4. The first sentence of the second subparagraph in Article 8 (2) of Regulation (EEC) No 1105/68 shall be ammended as follows : 'Registration shall be effected by the agency of the Member State competent to grant aid.' Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 September 1968 . For the Commission The Vice-President F. HELLWIG